Citation Nr: 0114399	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  94-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for neurological 
disorder.

2.  Entitlement to an increased disability rating for anxiety 
reaction, conversion type, with tremors of the hands and 
legs, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 1996 and September 1997, the Board remanded this 
claim for further development.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As to the facts of this case, the service medical records 
reflect that the veteran was hospitalized in August 1944, 
complaining that his hands shook when he fired a rifle and 
that his legs shook when he was on the obstacle course.  He 
reported that ever since he could recall his hands and feet 
trembled when he performed activities that involved his 
extremities.  A mental status evaluation revealed no abnormal 
psychiatric findings; however, his legs were trembling.  The 
diagnosis was psychoneurosis, anxiety hysteria, moderate.  On 
a neurological examination the veteran was reported to have 
no neurological disease.  When he was discharged from the 
hospital, the diagnosis was psychoneurosis, anxiety hysteria, 
moderate.  In October 1944 the veteran was found to be below 
the minimum standards for induction and he was released from 
active duty the next month.  

In a July 1945 rating decision, service connection was 
granted for hysteria on the basis of in-service aggravation, 
and a 10 percent disability rating was assigned.  On a 
September 1945 VA nervous system examination, there were no 
tremors and mental status findings were normal.  The 
diagnosis was psychoneurosis, hysteria.  

In May 1947, a private physician noted that a mental 
examination of the veteran was negative and the physician 
expressed his opinion that the tremors were of organic origin 
rather than psychogenic.  When the veteran was examined in 
July 1947 by VA, he was noted to complain of tremors of his 
hands and left leg.  The diagnosis was hysteria.  In an 
August 1947 rating decision, it was noted that tremors were a 
part of the veteran's service-connected conversion hysteria.  

At a September 1949 VA examination, mental status examination 
findings appear to have been negative, although a marked 
tremor of the veteran's hands and legs was noted, which the 
examiners believed to be hysterical in origin.  The diagnosis 
was conversion reaction. In a September 1949 rating decision, 
it was noted that the examination revealed the presence of a 
marked tremor of the hands and legs, hysterical in origin.  

In an October 1955 rating decision, the service-connected 
psychiatric disorder was reclassified as anxiety reaction 
associated with manifestations of conversion reaction, and a 
zero percent disability rating was assigned effective 
December 1955.

When the veteran underwent a VA examination in June 1977, the 
examiner noted that he had complained of tremors since 
childhood.  The diagnoses were (1) conversion reaction with 
anxiety features, and (2) cerebellar and basal ganglion 
dysfunction, cause undetermined.  In a July 1977 rating 
decision, service connection was denied for cerebellar and 
basal ganglion dysfunction.  The Board in March 1978 granted 
a 10 percent disability rating for the anxiety reaction with 
conversion features.  

On VA psychiatric examination in June 1984, the examiner 
noted that the veteran's psychiatric disorder had been 
diagnosed as hysteria or conversion reaction.  The examiner 
indicated that the tremors had been diagnosed as a cerebellar 
or basal ganglion dysfunction, but that no neurological 
examination had further substantiated that diagnosis.  The 
examiner reported that the conversion aspect had been 
diagnosed on the assumption that the tremors were 
psychological in origin, but that the tremors could be 
familial intention-type termors or just familial in origin.  
The examiner indicated that, in view of the veteran's age (he 
was 62 at that time) and the long-standing presence of 
tremors, it could be assumed that he did not have a 
neurological disorder, but that it could not be ruled out.  
The diagnosis was moderately severe anxiety disorder with, 
inter alia, possible tremulousness.  In an August 1984 rating 
decision, a 30 percent disability rating was granted for 
anxiety reaction with conversion features, effective October 
7, 1983.

VA medical records from the early 1990s reflect that the 
veteran had tremors of his hands.  In the March 1993 rating 
decision, it was noted that tremors of the hands were part of 
the service-connected psychiatric disorder.

The veteran underwent a VA fee-basis neurological examination 
in May 1999.  The diagnoses were the following: (1) postural 
treatment disorder at the upper extremities, most certainly 
organic in origin, possibly a variant of essential tremor; 
and (2) lower extremity movement disorder, highly 
nondiagnostic, best described as akathisia.  

In light of the above, it appears that the veteran's tremors 
of both the hands and legs have been considered part of his 
service-connected disability.  Therefore, the service-
connected disability is anxiety reaction, conversion type, 
with tremors of the hands and legs.

It is also noted that the August 1996 VA psychiatric examiner 
noted that the veteran denied any problems with emotional 
anxiety and that the veteran's service-connected disability 
should be rated primarily on the physical manifestations of 
tremors.  In addition, the February 1998 VA psychiatric 
examiner and the May 1999 VA fee-basis psychiatric examiner 
did not diagnose a current psychiatric disorder.  

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code that 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126 (2000).  See also 38 C.F.R. 
§ 4.132, Note (4) (1996).  When an unlisted condition is 
encountered, it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  Thus, although the disability continues to be rated 
under Diagnostic Code 9400 (anxiety disorder), consideration 
must be given to whether a higher rating would be warranted 
under a code that addresses the physical aspect of the 
disability (i.e., the tremors).  

In its September 1997 remand, the Board requested that the 
veteran be afforded an examination by a board-certified 
neurologist.  The veteran was scheduled for two examinations 
on February 2, 1998 at the Sepulveda, California, VA 
Outpatient Clinic (OPC).  A computer printout indicates that 
he was scheduled for separate psychiatric and neurological 
examinations.  Although the report of the psychiatric 
examination is of record, the report of any neurological 
examination is not.  Moreover, a report of a peripheral 
nerves examination performed in March 1998 at the Sepulveda, 
California, VAOPC is of record but pertains to a different 
veteran.  

On February 8, 1999, it was noted that the Santa Barbara 
VAOPC did not have a neurologist, and that the request for 
such an examination should be resent to the Sepulveda VAOPC.  
A February 9, 1999, report of contact notes that the veteran 
should be scheduled for a VA fee-basis examination because 
the Santa Barbara VAOPC did not have a neurologist.  In a 
March 1999 statement, the veteran indicated that he had been 
scheduled to see two doctors, including a neurologist, and 
that he had been seen in February 1998.  However, no report 
of any February 1998 neurological examination is of record 
and the April 2000 supplemental statement of the case 
discussed the March 1998 examination report that does not 
pertain to the veteran.

Additionally, the veteran indicated in September 2000, that 
he had been receiving treatment at the Santa Barbara VAOPC 
from 1990 to the present.  As the latest records from that 
facility are dated in March 1996, additional records may be 
available.

Finally, it appears that the veteran began receiving Social 
Security benefits in 1976, apparently on the basis of 
disability.  If so, the records should be obtained.  Baker v. 
West, 11 Vet. App. 163 (1998).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file and 
ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

3.  The RO should inform the veteran that 
the tremors of his legs are part of his 
service-connected disability.  The RO 
should ask the veteran to clarify whether 
he is seeking service connection for some 
other neurological disorder, and, if so, 
to identify that disorder.  If he is not 
seeking service connection for a disorder 
other than the tremors, he should indicate 
whether he wishes to withdraw his appeal 
on that matter.  

4.  The veteran should be asked to 
identify all sources of treatment or 
evaluation for psychiatric or neurological 
problems, to include tremors, since March 
1996.  After obtaining appropriate 
authorization, the RO should obtain any 
medical records not currently on file.  In 
any event, the RO should obtain all 
relevant records from the Santa Barbara 
VAOPC.  The RO should also document 
whether the veteran underwent a VA 
neurological examination in February 1998 
(or at some other time) at the Sepulveda 
VAOPC, and, if so, associate a copy of the 
report with the claims file.  If any 
attempts to obtain the additional evidence 
are unsuccessful, the RO should comply 
with the notice provisions of the VCAA of 
2000.

5.  The RO should advise the veteran to 
provide evidence that his psychiatric 
disorder and tremors of the hands and 
legs have interfered with employment, 
such as employment records, income 
information, or statements from medical 
care providers, former employers and/or 
coworkers.  If the veteran prefers, he 
may identify such evidence and the RO 
should try to obtain it for him.  If any 
attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA of 2000.

6.  The RO should ask the veteran to 
identify where and approximately when he 
has ever applied for Social Security 
disability benefits and the outcome of 
his claim(s).  The RO should then request 
from Social Security a copy of any 
relevant medical records and the Social 
Security decision(s).  If any attempts to 
obtain the additional evidence are 
unsuccessful, the RO should comply with 
the notice provisions of the VCAA of 
2000.

7.  Thereafter, the veteran should be 
afforded a comprehensive VA examination 
by a board-certified neurologist to 
assess the status of his tremors of the 
hands and legs.  Notice of the 
examination date should be documented in 
the claims folder.  The veteran should be 
advised of the importance of appearing 
for a rating examination and of the 
potential consequences of failing to 
report for an examination.  See 38 C.F.R. 
§ 3.655.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  Any indicated 
studies must be performed.  The veteran's 
history and current complaints must be 
noted and the examination findings 
reported in detail.  Also, the examiner 
should be asked to comment on any 
interference in employment caused by the 
service-connected tremors of the hands 
and legs, without consideration of 
factors such as age or nonservice-
connected disabilities.  All findings 
should be reported in detail and the 
foundation for all conclusions should be 
clearly set forth.   

8.  The RO should then review the 
examination report.  If not responsive to 
the Board's instructions, it should be 
amended by the examiner so that the case 
will not have to be remanded again.

9.  Thereafter, the RO should readjudicate 
the claims with consideration of all 
applicable law and regulations including 
38 C.F.R. §§ 3.321.  The RO should 
specifically consider any neurological 
diagnostic codes under which the tremors 
might be rated to determine whether a 
rating higher than 30 percent can be 
awarded under such a code.  If any benefit 
sought on appeal remains denied, the 
appellant and the representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


